Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the disclosed embodiments are related to a method and a system for creating an adaptive video layout to be displayed to a plurality of participants during an online meeting.
In light of amendments to independent claims 1, 11, 21 and further search of prior art, these claims are allowable.  The newly added claim 22 has claim limitations such as initiating, by a central server comprising a processor, a video conference meeting comprising a plurality of participants; receiving, by the central server, network information and meeting data associated with each of the plurality of participants; selectively controlling, by the central server, display of video feed associated with each of the plurality of participants during the video conference meeting based on the network information and the meeting data to create an adaptive video layout for each of the plurality of participants, wherein the adaptive video layout is represented in a grid format, and wherein an area is allocated for display of video feed associated with each of 
Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651